Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 9 March 2021. The amendments to the specification has overcome the objections to the disclosure. The drawings were received on 9 March 2021.  These drawings are acceptable and overcome the objections to the drawings. The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/238542 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional obviousness-type double patenting rejection is withdrawn. The amendments to the claims have overcome the objections to the specification, the objection to claim 4, the 35 USC 112 rejections and the art rejections. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion of the claimed process where any quantum dot is combined with a silicon source, a cross-linking agent and ammonium hydroxide to produce a quantum dot material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/17/21